PER CURIAM.
The exception to that part of the referee’s report which awards $330.50 to Messrs. Mulqueen & Mulqueen on account of their alleged lien is sustained, and the report is otherwise confirmed. It is true that proceedings to condemn land are a special proceeding, and that, under section 66 of the Code, an attorney may acquire a lien in such a proceeding. This, however, is only from the commencement of the special proceeding. But Mrs. Schoenig had died before the petition of the board of education herein was filed. Hence Messrs. Mulqueen & Mulqueen could never have represented her in the proceeding. Therefore they could not have acquired any lien. If they performed services for her in anticipation of the proceeding, under a contract of employment, her estate may be liable for such services upon a quantum meruit, but we are unable to see how they have any lien under the circumstances.